PER CURIAM.
This matter is before the court on a petition for writ of mandamus. The petitioner, a prisoner, requested a waiver of prepayment of court costs and fees under section 57.085, Florida Statutes (1995). Under the statute, the trial court must adjudicate the prisoner indigent and determine whether the claim is legally sufficient to state a cause of action for which the court may grant relief before a prisoner may receive such a waiver. The petitioner seeks a determination of indigency and legal sufficiency of his claim as provided by the statute. We grant the petition but withhold issuance of the writ at this time. Accordingly, we remand this matter to the trial court for prompt resolution.
Petition GRANTED, Issuance of writ WITHHELD.
COBB, GRIFFIN and ANTOON, JJ., concur.